Citation Nr: 0322822	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable disability 
evaluation for plantar fasciitis.

3.  Entitlement to an initial compensable disability 
evaluation for the residuals of a pneumothorax.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for varicose veins.

6.  Entitlement to service connection for the residuals of a 
head injury.

7.  Entitlement to service connection for the residuals of an 
eye injury.

8.  Entitlement to service connection for the residuals of 
childbirth complications.

9.  Entitlement to service connection for excessive weight 
gain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1977 to December 1997.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Regional Office (RO) of the Department of 
Veteran Affairs (VA) in Montgomery, Alabama.  

The Board notes that, while the case was in appellate status, 
the RO increased the appellant's disability evaluation for 
the lumbar spine disability from 10 to 40 percent and for the 
left knee and varicose veins disabilities from zero to 10 
percent, all effective January 1, 1998; however, it is 
presumed that she is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial ratings that were 
assigned to the lumbar spine, plantar fasciitis, 
pneumothorax, left knee and varicose veins disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for an increased rating effective as early as the day 
after her separation from active service.  This effectively 
allows the Board to consider entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus the 
issues are as set out on the title page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

The Board finds that VA has not complied with the duty to 
assist provisions contained in the new law.  In particular, 
the provisions of 38 U.S.C.A. § 5103(a) have not been 
satisfactorily fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).

The veteran's back disability has not been evaluated using 
the diagnostic code for intervertebral disc syndrome.  
Nonetheless, the Board notes that the criteria for evaluating 
intervertebral disc syndrome were revised during the pendency 
of this appeal.  See 67 Fed. Reg. 56509-56516 (September 4, 
2002).  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not considered 
whether the appellant's back disability should be evaluated 
using the revised criteria for evaluating intervertebral disc 
syndrome.  In the Board's opinion, the appellant could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the appellant's varicose veins 
disability was service-connected effective January 1, 1998, 
and that the regulatory provisions relating to the evaluation 
of varicose veins were revised effective January 12, 1998.  
The June 1998 rating decision reflects consideration of the 
old regulation and the November 1998 SOC reveals RO 
consideration of the increased rating claim under the revised 
regulation pertaining to evaluation of varicose veins.  See 
62 Fed. Reg. 65207-65244 (1998), codified at 38 C.F.R. 
§ 4.104 Diagnostic Code 7120 (2002).

Since the issuance of the November 1998 SOC and the issuance 
of the SSOC in January 2002, there was submitted additional 
evidence that appears to be relevant to issues on appeal.  
Neither the appellant nor her representative has provided a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board.  Since the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since an SSOC pertaining 
to that evidence has not been issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should obtain from the 
appellant the names and addresses of any 
VA and non-VA medical care providers who 
have treated her for her low back, knee, 
plantar fasciitis, residuals of 
pneumothorax and varicose veins 
disabilities since June 1999.  After 
securing any necessary releases from the 
appellant, the RO should attempt to 
obtain copies of all identified records 
not currently associated with the claims 
file, including the VA vocational 
rehabilitation file.

4.  After the above development is 
completed, the RO should schedule the 
appellant for VA orthopedic and 
neurological examinations in order to 
determine the current degree of severity 
of her low back disability, her knee 
disability and her plantar fasciitis.  
The claims file must be made available 
to, and be reviewed by, the examiners in 
conjunction with the examinations.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected low back disability, 
knee disability and plantar fasciitis.  
The rationale for all opinions expressed 
should also be provided.

In reporting the results of range of 
motion testing, the examiners should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiners 
should also describe the existence and 
severity of any lower extremity or back 
muscle atrophy, any back, knee or foot 
arthritis, any anterior laxity or lateral 
instability of the knee, any 
incoordination, any weakened movement and 
any excess fatigability on use.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

The orthopedic examiner should identify 
the presence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.  

If intervertebral disc syndrome is 
identified, the neurologist should note 
the total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
pulmonary examination to evaluate the 
extent and severity of any pneumothorax 
residuals.  The entire claims file must 
be made available to the examiner for 
review in association with the 
examination.  All necessary tests should 
be conducted and all clinical 
manifestations attributable to the 
pneumothorax residuals should be reported 
in detail.

6.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
vascular examination to evaluate the 
extent and severity of her varicose 
veins.  The entire claims file must be 
made available to the examiner for review 
in association with the examination.  All 
necessary tests, as well as any other 
recommended examinations or photography, 
should be conducted and all clinical 
manifestations attributable to the 
varicosities in the left leg should be 
reported in detail.

The examiner must provide detailed 
descriptions for the left leg as to the 
location and size of all varicosities, as 
well as the presence and severity of any 
edema, stasis pigmentation, eczema, 
subcutaneous induration, ulceration, and 
pain.


7.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The holding 
concerning staged ratings in Fenderson v. 
West, 12 Vet. App. 119 (1999) should be 
applied.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


